DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments, and Remarks filed on 26 January 2022 in the matter of Application N° 16/618,755.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 8, and 16 have been canceled.  No new claims have been added.
Claims 1 and 9-11 have been amended.  Claim 1 has been amended to narrow the non-polymeric base to be defined by the species: arginine, lysine, histidine, ornithine, and mixtures thereof, in accordance with previously presented claim 8 (now canceled).  Claims 9-11 have been editorially amended.
No new matter has been added. 
Thus, claims 1-6, 9-15, and 17 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Leron Vandsburger on 13 June 2022.
Please AMEND line 2 of claim 10 to reads as follows:
“…least one polyion complex particle further comprises (c) at least one hydrophobic amino acid other…”

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ amendment to claim 1 regarding the narrowed recitation of the non-polymeric component species has been reconsidered with respect to the structural limitation of its function as a crosslinking agent to the cationic and anionic polymeric components.  The amendment and remarks thereto are persuasive in overcoming the rejection of record over the teachings of Traynor.  Said rejection is withdrawn.
With the amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.



Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615